Citation Nr: 1524187	
Decision Date: 06/08/15    Archive Date: 06/19/15

DOCKET NO.  14-01 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel



INTRODUCTION

The Veteran served on active duty from July 1959 to October 1962.   

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2012 rating decision of the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA) that denied the Veteran's claim.  

An earlier, May 2007 rating decision also denied entitlement to service connection for tinnitus.  However, the Veteran never explicitly sought service connection for tinnitus prior to that rating decision, and the Veteran was never provided with notice of the duties to notify and to assist prior to that rating decision.  Accordingly, the Board shall treat this issue as one of first impression and not analyze whether new and material evidence has been submitted.  In any case, the claim would be reopened as clearly new and material evidence would have been received as the claim is granted below.  See Jennings v. Mansfield, 509 F.3d 1362, 1366 (Fed. Cir. 2007); Morris v. Principi, 239 F.3d 1292, 1296 (Fed. Cir. 2001) (refusing to require the Board to explain its reasoning in the section of its opinion entitled "Reasons and Bases" rather than in the "Introduction"). 

FINDING OF FACT

The Veteran's tinnitus is both related to his active service and secondary to his service-connected bilateral hearing loss.  


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Service connection may also be granted for a disability that is secondary to an already service-connected disability.  38 C.F.R. § 3.310.  

Two VA examinations and the Veteran's own statements show that he suffers from tinnitus.  The current disability criterion is met.

The Veteran's service treatment records do not show complaints of or treatment for tinnitus during his active service.  That said, his DD-214 reflects that he served as a "boiler room helper" in the Navy.  In letters to VA, the Veteran has described the environment as noisy, and stated that he suffered from tinnitus during his active service.  Given the Veteran's competent and credible statements, the in-service incurrence criterion is met.  

The final question is whether the Veteran's current tinnitus is related to his active service, or whether it is secondary to a service-connected disability.  The Board finds both answers to be yes.  

First, though a May 2007 VA examination and a June 2012 VA opinion found that the Veteran's tinnitus is not related to his active service, their opinions rest on the mistaken belief that the Veteran's tinnitus is of recent origin.  In letters to the RO, the Veteran has described his tinnitus as starting during his active service.  In an April 2012 letter, for instance, the Veteran stated that though his tinnitus has become more pronounced in the last 10 years, it actually began during his active service.  He reiterated this contention in his October 2012 notice of disagreement.  

The Veteran is competent to report the dates of onset and the symptoms of his tinnitus, and the Board finds his reports to be credible.  Resolving all reasonable doubt in his favor, the Board concludes that service connection for tinnitus on a direct basis is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Even if the Board were to find that the preponderance of the evidence was against direct service connection, in a July 2014 VA audio examination, the examiner concluded that the Veteran's tinnitus is related to his hearing loss.  As the Veteran is service-connected for bilateral hearing loss, service connection would be warranted on a secondary basis as well.  


ORDER

Service connection for tinnitus is granted.




____________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


